          Case 2:15-cv-00477-APG-DJA Document 130 Filed 07/08/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 GREEN TREE SERVICING LLC,                                 Case No.: 2:15-cv-00477-APG-DJA

 4          Plaintiff                                    Order Dismissing Remaining Claims and
                                                                      Closing Case
 5 v.

 6 AARON R. DEAN, et al.,

 7          Defendants

 8         On June 1, 2020, I ordered third-party plaintiff Steve Ayers, Trustee of the 8117 Guava

 9 Nectar Trust and third-party plaintiff Elkhorn Community Association to either voluntarily

10 dismiss their third party claims or take action to pursue those claims by July 1, 2020. I advised

11 the third-party plaintiffs that if they did not take action by that date, I would dismiss the claims

12 without prejudice. No one responded to my order. I therefore dismiss the third-party claims

13 without prejudice. Because those were the only remaining claims in the case, I direct the clerk of

14 court to enter final judgment consistent with this order and my prior order (ECF No. 126) and to

15 close this case.

16         I THEREFORE ORDER that third-party plaintiff Steve Ayers, Trustee of the 8117

17 Guava Nectar Trust’s third-party claims against Jennifer Williams and Laurence Williams are

18 dismissed without prejudice.

19         I FURTHER ORDER that third-party plaintiff Elkhorn Community Association’s third-

20 party claims against Angius & Terry Collections, LLC are dismissed without prejudice.

21         I FURTHER ORDER the clerk of court to enter final judgment consistent with this order

22 and my prior order (ECF No. 126) and to close this case.

23         DATED this 8th day of July, 2020.
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
